UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Form 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):June 29, 2010 Unify Corporation(Exact name of registrant as specified in its charter) Delaware 001-11807 94-2710559 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1420 Rocky Ridge Drive, Suite 380Roseville, California 95661 (Address of principal executive offices) Registrant’s telephone number, including area code: (916) 218-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. AGREEMENT AND PLAN OF MERGER On June 29, 2010, Unify Corporation, a Delaware corporation (“Unify” or the “Company”), entered into an Agreement and Plan of Merger (the “Merger Agreement”), by and among Unify Acquisition Corp., a California corporation and a wholly-owned subsidiary of Unify and Software Office Solutions, Inc., d/b/a Daegis (“Daegis”), and all of the shareholders of Daegis. Pursuant to the terms of the Merger Agreement, all of the issued and outstanding shares of common stock of Daegis have been converted into a right to receive a pro rata share of the aggregate merger consideration, which is made up of $24 million in cash, $6.2 million in convertible subordinated notes, and 2,085,714 shares of Unify common stock (the “Merger Consideration”). $1.2 million of the convertible subordinated notes are subject to set-off for indemnity claims the Company may have under the Merger Agreement post transaction (for a period of 18 months after the effective time of the merger). Subject to certain conditions, the convertible subordinated notes are convertible into approximately 1,771,428 shares of Unify common stock.
